Title: To George Washington from Major Benjamin Tallmadge, 28 January 1779
From: Tallmadge, Benjamin
To: Washington, George


Sir
Fairfield [Conn.] Jany 28th 1779

This day has come to hand the enclosed No. 7—from C——, which agreeable to directions recd from your Excellency in your favr of 2d instt, shall forward to Genl Putnam to go by one of his Expresses to Head Qrs.
In a Letter of Yesterday to C—— I directed him to have ready for me a Comprehensive acct of the Strength, Situation & Movements of the Enemy, by the 20th insuing; after which (for certain reasons which I shall explain shortly, as I intend being the Bearer of the next Letter from C—— to Head Qrs) He will not write again untill the 20th of March next, unless something important should turn up in the Interim.
I intend joining the Regt again at Durham, immediately, where I shall be found until the time appointed for the next dispatches as abovementioned. I am, with great Esteem Your Excellencys most obedt & very Hble Servt
Benja. Tallmadge
